OFFICE   OF THE   ATTORNEY     GENERAL   OF TEXAS
                                    AUSTlN



                                                       April 15, 1939

~onoreble Pierre L'. Stine
county attorney
clay county
Benrletta, Texas
Dear   air:




                                                             5, 1939, wherein
you, adri6.ethat t                                           one-teacher
staodardited who                                             nt tc another
school of higher                                             to the mount or
teeoher salary ai                                           e I;urel nit3Fund
under 6llOh

                                             the aural Aid ard Equalization
                                             rent biennium, f6 Chapter 474
                                             nd Special ia%6 of the 45th
                                             ion 19 thereof reed6 a6 tol1ows:

                          ntlre Listrict. Gn the egreezent
                          stees OS the districts conosrned or
                          by a majority of the qualiiied voters
                         d eubjeot to the approval of the county
                          state superintendent, the trustees of
       a district which zap be unable to naintair a satisfaotory
       sohool 6ay transfer its entire echolastio enroll.Bmt, or
       shy number of grades thereot, to a oonvenient 6ohool of
       higher rank, and In such event, all of the funds of the
       dietriet, iacludin~ the Soto aid to which the dl6triot
       would otherwise be entitled under the provisicms  of this
       ,,ot;or ;uoh proportionate part thereof as nay be heoessarp
       may be used in carrying out aald agreement."
Eon.   Pierre   I,:.
                   Ptine, Aprtl 15, p939, Page 2


         ~Section 0 of said Lural Aid iew provides for a oohedula
o? taaohers' aelaris6 to be d4emnclnrd by the State Superintendent
of Public Instruction with the approval of tho State Board of Zduca-
tion. It 16 further provided that the be610 Salary paid shall not
be lee6 than c85.00 per month on an ei&ht months basis. :#e under-
ltand that the Stata Superintendent hes noted in pursuanoa of the
authority thw, granted in Section 8 and has Set up euoh a schedule.
We undoretand that a teaober in a standardized School must have
oompleted three year6 of college work if he 16 without experienoa
in suoh a Standardized sohool or he must have had two years of
oollage work OoUplpd with,the axpsrianoe of having taught in 6uOh
sohool one or both of the past two years, and that a prinoipal in
a standardized sohool will receive 25.00 per month more than he
would If he nere not a prinoipal under tha schedule. Years OS ax-
perienoe taaohing in such a schocl alB0 would make a difrerence
in the salary fixed in the Bohedtie.
         Under SeOtlOn 19, it is plainly,proqided that-the amount
of the Ststa kid transferred in Suoh an in6tfinoa66 mentioned 16
the amount which the sanding distriot would have been entitled to
reoeive if it had never transferred its sohola6tlo enrollment to
the other distriot. Inca the condition6 existing in the receiving
diatriot and the qUalifiOatiOn6 Of the tehchers employed by that
district are immaterial for the purpose8 of this inquiry.

         had the-Sending district entered into a contract Rith a
teacher prior to the agreement to transfer its BOhOlaStiO enroll-
ment to the other 6Oboo1, then the educational qualiiicatione and
experience and position of the teacher employed would furnish the
pattern for the rtate aid to be extended. :here the sending dia-
triot did not have a contract with a teacher however, no one knows
and no one aan know just what qualifications and experienoe might
have been potsessed by a teaoher who would have been employed it
the agreement to transfer the 6ObOlaStiO enrollment had never bean.
msda. Ke think, however, that it should be preSUmea that a teacher
would have been employed who would fulfill the r.lnlmum requirements
of a teacher in a standardized ochool. The nohool being a etandard-
ized one, it should‘not be presumed that the trustees would employ
a person to teach in that aohool who does not possess the specifioa-
tions required of a teacher in a standardized school. Xoxevcr, in
the absenoe of a contract with a teacher possess~nf-the qualifica-
tions beyond tbe minimum requirod to teach In a standardized sohool,
we do not believe for the purposes here oonoerned that the preeump-
tion could be extended further than that the trustees could employ
someone possesalng the minimum qualifioations reciulreb.  liaving
Eon. tierre L. Stine, April 15, 1939, Pace 3


failed to enter into a contract vjithon0 possesalne Eore tta tbose
qualifi0atlon6, the trustee6 have failed to show that the 60hool i6
entitled to reoeive aid on any other baeir.
         Our answer to your question, thOrefOra, is that the State
Aid to which the raoeivlng dietriot ie entitled under the transfer
is the amount which tho sending district would have reoeived had
the tranmfer never bean muda, upon the basis of a teacher employed
who poesea6ed only the minlmum apeoifioationa required of a teaohar
in ssch a standardized school.   It ehould be pointed out also
that under the last part of  section 19, it the whole or such amount
is not necessary in carrying out the aq,raementof tramfar, then
the dietriot would not be entitled to reoeive such whole amount.
                                    Yours very truly

                                ATTORKY GLXRAL   OF TEXAS      .

                                By@d-.‘dti
                                           Glenn R. law16
                                                kkssietant
GRL:N



AppL---b
AT’l’GRNEY GE.XR!.LOF TBIAS